Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 15/362031, now US patent 10864225, filed November 28, 2016, which is a divisional application of US application 14/242916, now abandoned, filed April 2, 2014, which claims priority to foreign application EP13162408.2, filed April 2, 2013.  Claims  are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted May 25, 2022 is acknowledged wherein claim 1 is amended and new claims 2-17 are introduced.

Information Disclosure Statement
	Two identical information disclosure statements were submitted on November 10, 2020.  Only one has been considered.  The other has been crossed out and not considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is an unmatched right parenthesis in the last line of this claim just before the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “one or more disorders selected from insulin resistance, hyperinsulinemia, impaired glucose tolerance, dyslipidemia, dysadipokinemia, subclinical inflammation, systemic inflammation, low grade systemic inflammation, obesity, and/or regional adiposity,” and the claim also recites “preferably the metabolic disorder is insulin resistance, hyperinsulinemia, and/or a clinical condition associated with insulin resistance and/or hyperinsulinaemia,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
	Independent claim 1 is directed to a method of treating an equine suffering from a metabolic disorder comprising administering to said equine a SGLT2 inhibitor selected from one of six structures.  Dependent claims 2-9 and 11 specify particular features of the disease being treated.  Dependent claim 1 defines the subject as a horse or pony.  Dependent claims 12-13 describe the SGLT2 inhibitor as a complex with an amino acid such as proline.  Dependent claims 14-17 describe specific features of the dosage, route, and schedule of administration.
	Eckhardt et al. discloses glucopyranosyl substituted benzonitrile compounds, which overlap substantially with structures (1) and (18) in claim 1. (p. 1 paragraphs 8-9) These compounds are SGLT2 inhibitors. (p. 1 paragraph 10) Compounds can be prepared as highly crystalline mixtures with alpha amino acids such as proline. (p. 10 paragraph 69) Eckhardt et al. also discloses a method for treating a disease responsive to SGLT2 inhibition, such as a metabolic disorder, comprising administering this compound to a subject. (p. 2 paragraphs 13-17) Specific conditions considered under this generic scope include type 1 and 2 diabetes mellitus, insulin resistance, hyperinsulemia, dyslipidemia, and obesity. (p. 12 paragraph 80) Preferred dosage ranges are 1-30 mg intravenous or 1-100mg oral administered 1 to 4 times per day.  Eckhardt et al. does not specifically disclose a method wherein the subject is an equine subject such as a horse.
	Ciobotaru et al. discloses that horses develop diabetes including insulin dependent and non-insulin-dependent diabetes.  P. 3 section 2) Insulin resistance in horses is also disclosed to resemble human insulin resistance, and to be associated with obesity.
	It would have been obvious to one of ordinary skill in the art at the time do the invention to administer the SGLT2 inhibitors described by Eckhardt et al. to a horse suffering from diabetes, insulin resistance, or obesity.  One of ordinary skill in the art would have seen the disclosure of Ciobotaru et al. as suggesting using these compounds specifically in equine subjects, in view of the fact that equine subjects are disclosed to suffer from conditions treatable by the compounds disclosed by Eckhardt et al.
	With respect to claims 15 and 16 requiring a specific dosage of the claimed compound, because Eckhardt et al. discloses preferred dosage ranges, one of ordinary skill in the art would have regarded the dosage of the compound administered as being a result-effective variable, and would therefore have found it to be obvious to determine the optimal dosage to administer to a particular subject such as a horse.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 2, 4, 5, 10, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. (PCT international publication WO2010/048358, Reference included with PTO-1449)
	Independent claim 1 is directed to a method of treating an equine suffering from a metabolic disorder comprising administering to said equine a SGLT2 inhibitor selected from one of six structures.  Dependent claims 2-9 and 11 specify particular features of the disease being treated.  Dependent claim 1 defines the subject as a horse or pony.  Dependent claims 12-13 describe the SGLT2 inhibitor as a complex with an amino acid such as proline.  Dependent claims 14-17 describe specific features of the dosage, route, and schedule of administration.
	Gant et al. discloses SGLT2-inhibitory compounds and methods of administering these compounds to a subject to treat SGLT2 responsive disorders. (p. 5 paragraphs 14-15) These compounds fall within structure (1) in claim 1 and include dapagliflozin as an embodiment when R1 is ethyl.  While Gant et al. specifically requires that the compounds be deuterated, in their broadest reasonable interpretation the structures included in the claims do not exclude isotopic substitutions of any of the nuclei of the claimed molecules, so long as the substitution does not render the compounds unusable as therapeutic agents for reasons of instability or radioactivity.  Therefore a structure bearing a common, nonradioactive isotope such as deuterium is included in the scope of the claimed structures.  SGLT2 inhibitor mediated disorders treatable by this method include type 1 diabetes, type 2 diabetes, and obesity. (p. 19 paragraph 17) These compounds can be used to treat animals including horses as a preferred embodiment. (p. 21 paragraph 81) Compounds may be delivered orally or by injection at a dosage of 0.1-500 mg/kg per day, which overlaps the claimed ranges from present claims 15 and 16. (p. 18 paragraph 63)
	While Gant et al. does not specifically disclose a method of treating a horse comprising administering dapagliflozin to a horse suffering from a metabolic disorder as recited in the claims, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer this compound to this subject, based on the suggestion in the disclosure of Gant that the disclosed dapagliflozin compounds are useful for treating animals including horses.  Furthermore with respect to the dosage range recited in claims 15-16, the range disclosed by Gant et al. overlaps the claimed ranges, thereby rendering them obvious.
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. as applied to claims 1, 2, 4, 5, 10, 11, and 14-17 above, and further in view of Ciobotaru et al. (Reference included with PTO-1449)
	The disclosure of Gant et al. is discussed above.  Gant et al. does not specifically disclose that the subject being treated has the particular clinical conditions recited in claims 3 and 6-9.  Ciobotaru et al. discloses that horses develop diabetes including insulin dependent and non-insulin-dependent diabetes.  P. 3 section 2) Insulin resistance in horses is also disclosed to resemble human insulin resistance, and to be associated with obesity.
	It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy described by Gant et al. to a horse suffering from equine diabetes including obesity and insulin resistance, as described by Ciobotaru et al., therefore falling within the population defined in claims 3 and 6-9.  One of ordinary skill in the art would have been motivated to specifically treat this patient population because Ciobotaru et al. discloses that obesity and insulin resistance are specifically features of equine diabetes and metabolic syndrome.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. as applied to claims 1, 2, 4, 5, 10, 11, and 14-17 above, and further in view of Gougoutas et al. (PCT international publication WO2008/002824, Reference included with PTO-1449)
	The disclosure of Gant et al. is discussed above.  Gant et al. does not disclose a method wherein the SGLT2 inhibitor is a complex with proline.
	Gougoutas et al. discloses complexes of dapagliflozin with proline. (p. 4 lines 1-6) These complexes can be used to treat diseases associated with SGLT2 activity, including for example type 1 or 2 diabetes, insulin resistance, and obesity. (p. 92 paragraph 217, p. 93 paragraph 218)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to carry out the therapeutic methods described by Gant et al. using dapagliflozin:proline complexes.  One of ordinary skill in the art at the time of the invention would have considered this to be obvious based on a rationale of improving a known product, namely the deuterated dapagliflozin described by Gant et al., by a known method, namely preparing it as a proline complex, as described by Gougoutas et al.  One of ordinary skill in the art would reasonably have considered the results of this improvement to be predictable because Gougoutas et al. discloses that the dapagliflozin proline complexes are useful for treating the same conditions such as diabetes.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10864225. (Cited in PTO-892, herein referred to as ‘225) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘225 anticipate the claimed invention.  Specifically, claim 1 of ‘225 claims a method of treating a metabolic disorder in an equine animal comprising administering to the animal a compound falling within the scope of claims (1) and (18) of present claim 1, thereby anticipating present claim 1.  Claim 1 of ‘225 furthermore recites a specific dosage falling within the range recited in present claims 15 and 16.  Claim 1 and dependent claims 2-6 additionally specify that the metabolic disorder is a specific condition falling within those recited in present claims 2-9 and 11.  Dependent claims 7-12 furthermore add the same additional limitations as present claims 10, 12-14, and 17.  Therefore the claims of ‘225 anticipate the presently claimed invention.

Claims 1, 10, and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of U.S. Patent No. 10688116. (Cited in PTO-892, herein referred to as ‘116) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘116 anticipate the claimed invention.  Specifically, claim 1 of ‘116 claims a method of treating a metabolic disorder in an equine animal comprising administering to the animal a compound falling within the scope of claims (1) and (18) of present claim 1, thereby anticipating claim 1. Dependent claims 4-14 furthermore add the same additional limitations as present claims 10 and 12-17.  Therefore the claims of ‘116 anticipate the presently claimed invention.

Claims 2-9 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of U.S. Patent No. 10688116. (Cited in PTO-892, herein referred to as ‘116) in view of Ciobotaru et al. (Reference included with PTO-1449)
The claims of ‘116 are discussed above.  The specific metabolic disorders claimed in claims 1-3 of ‘116 differ from those recited in present claims 2-9 and 11, although claim 1 of ‘116 does disclose equine metabolic syndrome and laminitis as conditions being treated.
Ciobotaru et al. discloses that horses develop diabetes including insulin dependent and non-insulin-dependent diabetes.  P. 3 section 2) Insulin resistance in horses is also disclosed to resemble human insulin resistance, and to be associated with obesity and equine metabolic syndrome, a condition further associated with laminitis.
	It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy claimed in claim 1 of ‘116 to a horse suffering from equine metabolic syndrome including obesity and insulin resistance, as described by Ciobotaru et al., therefore falling within the population defined in claims 2-9 and 11.  One of ordinary skill in the art would have been motivated to specifically treat this patient population because Ciobotaru et al. discloses that obesity and insulin resistance are specifically features of equine diabetes and metabolic syndrome.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9-14, and 20 of U.S. Patent No. 10603300. (Cited in PTO-892, herein referred to as ‘300) in view of Gant et al. (PCT international publication WO2010/048358, Reference included with PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘300 render the claimed invention obvious.  Specifically, claim 1 of ‘300 claims a method of treating a metabolic disorder in a canine animal comprising administering to the animal a compound falling within the scope of claims (1) and (18) of present claim 1.  Claims 1, 4, and 5 of ‘300 define the metabolic disorder as including insulin resistance and obesity, thereby falling within the scope of conditions recited in present claims 2-9 and 11.  Claims 9-11 specify that the compound is administered in combination with an amino acid as recited in present claims 12-13.  Claims 12-14 specify the route and schedule of administration in the same manner as described in present claims 14 and 17.  Claim 20 of ‘300 defines the dosage being administered as being a value falling within the range of present claims 15-16.  The claims of ‘300 differ from the present invention in that they describe a method of treating a canine animal rather than an equine animal.
The disclosure of Gant et al. has been described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method claimed by ‘300 to treat an equine animal, in view of the suggestion by Gant et al. that SGLT2 inhibitors can be used to treat equine subjects.  Therefore the invention taken as a whole is prima facie obvious.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 11, 16, and 17 of U.S. Patent No. 10555958. (Cited in PTO-1449, herein referred to as ‘958) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘958 anticipate the claimed invention.  Specifically, claim 1 of ‘958 claims a method of treating a metabolic disorder in an equine animal comprising administering to the animal a compound falling within the scope of claims (1) and (18) of present claim 1, thereby anticipating present claim 1.  Claim 1 of ‘225 furthermore recites a specific dosage falling within the range recited in present claims 15 and 16.  Claim 1 and dependent claims 2-4 additionally specify that the metabolic disorder is a specific condition falling within those recited in present claims 2-9 and 11.  Dependent claims 5-7, 11, 16, and 17 furthermore add the same additional limitations as present claims 10 and 12-17.  Therefore the claims of ‘225 anticipate the presently claimed invention.

Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of U.S. Patent No. 10220017. (Cited in PTO-1449, herein referred to as ‘017 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘017 anticipate the present claims.  Specifically, these claims are directed to a pharmaceutical composition comprising a SGLT2 inhibitor having a structure falling within structures (1) and (18) of present claim 1, and a method comprising administering this composition to an equine animal.  Claim 27 of ‘017 further defines the equine animal as having a metabolic disorder including those recited in present claims 1-9 and 11, thereby anticipating the claimed invention.

Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of copending Application No. 16/844522 (reference application, US pre-grant publication 2020/0237794, cited in PTO-892, herein referred to as ‘522). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘522 anticipate the present invention.  Specifically, claims 1-3 of ‘522 claim a method of treating an equine animal comprising administering to the equine animal a SGLT2 inhibitor including structures falling within the scope of those recited in present claim 1.  Dependent claims 4, 5, and 7 further specify that the equine subject suffers from a metabolic disorder including those recited in present claims 2-9 and 11.  Dependent claim 6 specifies that the equine is a horse or pony.  Dependent claim 8 specifies that the SGLT2 inhibitor is in a crystalline complex with proline, as recited in present claims 12 and 13.  Claim 9 of ‘522 specifies that the compound is administered orally or parenterally as recited in present claim 14.  Claims 12-13 of ‘522 specify a dosage falling within that recited in present claims 15-16.  Claim 14 of ‘522 specifies the same dosage schedule as present claim 17.  Therefore the claims of ‘522 anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 11, 13, 14 and of U.S. Patent No. 10617666. (Cited in PTO-892, herein referred to as ‘666) in view of Gant et al. (PCT international publication WO2010/048358, Reference included with PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘666 render the claimed invention obvious.  Specifically, claim 1 of ‘666 claims a method of treating a metabolic disorder in a feline animal comprising administering to the animal a compound falling within the scope of claims (1) and (18) of present claim 1, in a dosage falling within the scope of present claims 15-16.  Claims 1, 4, and 5 of ‘666 define the metabolic disorder as including insulin resistance and obesity, thereby falling within the scope of conditions recited in present claims 2-9 and 11.  Claims 13-14 of ‘666 specify that the compound is administered in combination with an amino acid as recited in present claims 12-13.  Claim 14 specifies the compound being administered one per day as recited in present claims 17.  The claims of ‘666 differ from the present invention in that they describe a method of treating a feline animal rather than an equine animal.
The disclosure of Gant et al. has been described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method claimed by ‘666 to treat an equine animal, in view of the suggestion by Gant et al. that SGLT2 inhibitors can be used to treat equine subjects.  Therefore the invention taken as a whole is prima facie obvious.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 7 of U.S. Patent No. 10406172 (Cited in PTO-892, herein referred to as ‘172) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claims 1 and 2 of ‘172 claim a pharmaceutical composition comprising a SGLT2 inhibitor falling within the structures recited in present claim 1, for example structure (5) for empagliflozin.  Claims 6 and 7 of ‘172 further comprise a method of treating diabetes in a patient comprising administering this composition to the patient.  The claims of ‘172 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-16.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘172 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9949998 (Cited in PTO-892, herein referred to as ‘998) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘998 claims a method of treating type 2 diabetes mellitus in a patient comprising administering to the patient a pharmaceutical composition comprising the SGLT2 inhibitor empagliflozin, which falls within the structures recited in present claim 1, for example structure (5).  The claims of ‘998 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘998 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10258637 (Cited in PTO-892, herein referred to as ‘637) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘637 claims a method of treating type 2 diabetes mellitus in a patient comprising administering to the patient a pharmaceutical composition comprising the SGLT2 inhibitor empagliflozin, which falls within the structures recited in present claim 1, for example structure (5).  The claims of ‘637 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘637 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11090323 (Cited in PTO-892, herein referred to as ‘323) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘323 claims a method of treating type 2 diabetes mellitus in a patient comprising administering to the patient a pharmaceutical composition comprising the SGLT2 inhibitor empagliflozin, which falls within the structures recited in present claim 1, for example structure (5).  The claims of ‘323 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘323 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, aa, and 12 of U.S. Patent No. 9145434 (Cited in PTO-1449, herein referred to as ‘434) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘434 claims a crystalline complex of a compound falling within the scope of structures (1) and (18) of present claim 1, with an amino acid.  Claim 2 of ‘434 further specifies that the amino acid is proline.  Claims 9-10 claim pharmaceutical compositions comprising this complex.  Claims 11-12 of ‘434 further claim methods of inhibiting SGLT2 and treating diabetes using this complex.  The claims of ‘434 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘434 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 25, and 25 of U.S. Patent No. 8551957 (Cited in PTO-1449, herein referred to as ‘957) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘957 claims a method of treating type 2 diabetes mellitus in a patient comprising administering to the patient a pharmaceutical composition comprising an SGLT2 inhibitor which falls within the structures recited in present claim 1, for example structure (5).  Claim 20 of ‘957 further specifies that the compound is in a composition for oral administration.  Claims 25-26 claim a method comprising administering this complex to a subject to treat type 2 diabetes, wherein the complex is administered once per day.  The claims of ‘957 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘957 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, and 12 of U.S. Patent No. 8507450 (Cited in PTO-1449, herein referred to as ‘450) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claims 1 and 2 of ‘450 claim a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1), in a crystalline complex with proline.  Claims 8, 9, and 12 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, and obesity, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘450 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘450 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 8283326 (Cited in PTO-1449, herein referred to as ‘328) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘326 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 4-8 of ‘326 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, and obesity, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘326 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘326 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. 7879806 (Cited in PTO-1449, herein referred to as ‘806) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘806 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 7-9 of ‘806 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, and metabolic syndrome, and characterize the compound as an SGLT inhibitor.  The claims of ‘806 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘806 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of U.S. Patent No. 7858587 (Cited in PTO-1449, herein referred to as ‘587) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘587 claims a composition comprising a compound having a structure which is similar to the structures recited in present claim 1, for example structure (1), but differs in the presence of an additional fluoro substituent on one of the phenyl rings.  Claims 8-11 of ‘807 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, obesity, and metabolic syndrome, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘587 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed in the present claims in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of U.S. Patent No. 7851602 (Cited in PTO-1449, herein referred to as ‘602) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘602 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 10-12 of ‘602 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, and metabolic syndrome, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘602 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘602 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 7776830 (Cited in PTO-1449, herein referred to as ‘830) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘830 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 3-7 of ‘830 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, obesity, and metabolic syndrome, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘830 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘830 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of U.S. Patent No. 7772378 (Cited in PTO-1449, herein referred to as ‘378) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘378 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 10-12 of ‘378 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, and metabolic syndrome, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘378 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘378 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 7745414 (Cited in PTO-1449, herein referred to as ‘414) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘414 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 4-7 of ‘414 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, obesity and metabolic syndrome, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘414 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘414 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 16 of U.S. Patent No. 7723309 (Cited in PTO-1449, herein referred to as ‘309) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘309 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 13 and 16 of ‘309 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, and metabolic syndrome, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘414 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘414 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 7687469 (Cited in PTO-1449, herein referred to as ‘469) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘469 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 5-7 of ‘469 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, obesity and metabolic syndrome, and characterize the compound as an SGLT inhibitor.  The claims of ‘469 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘469 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of U.S. Patent No. 7683160 (Cited in PTO-1449, herein referred to as ‘160) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘160 claims a composition comprising a compound having a structure which falls within the structures recited in present claim 1, for example structure (1).  Claims 10-12 of ‘160 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, obesity and metabolic syndrome, and characterize the compound as an SGLT2 inhibitor.  The claims of ‘160 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed by ‘160 in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-18 of U.S. Patent No. 7419959 (Cited in PTO-1449, herein referred to as ‘959) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘959 claims a composition comprising a compound having a structure which is similar to the structures recited in present claim 1, for example structure (1), but differs in the replacement of one of the glucopyranosyl hydroxyl groups with a different substituent.  Claims 17-18 of ‘959 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, obesity, and metabolic syndrome.  While the claims of ‘959 do not specifically describe the compound as an SGLT2 inhibitor, the portions of the specification that provide written description for the claims, for example column 1 lines 50-53, describe the compounds as SGLT2 inhibitors.  The claims of ‘959 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed in the present claims in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 16 of U.S. Patent No. 7417032 (Cited in PTO-1449, herein referred to as ‘032) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘032 claims a composition comprising a compound having a structure which substantially overlaps the structures recited in present claim 1, for example structure (1).  Claims 14 and 16 of ‘032 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, and characterizes the compounds as SGLT inhibitors.  The claims of ‘032 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed in the present claims in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-19 of U.S. Patent No. 7393836 (Cited in PTO-1449, herein referred to as ‘836) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘836 claims a compound having a structure which is similar to the structures recited in present claim 1, for example structure (1), but differs in that it contains a xylopyranosyl rather than a glucopyranosyl group.  Claims 17-19 of ‘836 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, and characterize the compound as an SGLT inhibitor.  The claims of ‘836 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT2 inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed in the present claims in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-14 of U.S. Patent No. 7375090 (Cited in PTO-1449, herein referred to as ‘090) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘090 claims a compound having a structure which is similar to the structures recited in present claim 1, for example structure (1), but differs in that it contains a diazole in place of one of the phenyl rings.  Claims 8-14 of ‘090 claim a method comprising administering this complex to a subject to treat metabolic disorders including for example diabetes, insulin resistance, obesity, and metabolic syndrome, and characterize the compound as an SGLT inhibitor.  The claims of ‘090 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed in the present claims and disclosed by Eckhardt et al. in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 7371732 (Cited in PTO-1449, herein referred to as ‘732) in view of Eckhardt et al. (US pre-grant publication 2010/0249392, cited in PTO-892) in view of Ciobotaru et al. (Reference included with PTO-1449)
Claim 1 of ‘732 claims a compound having a structure which is similar to the structures recited in present claim 1, for example structure (1), but differs in that it is a glucopyranosyloxy compound rather than a C-glucopyranosyl compound.  Claim 13 of ‘732 claims a method comprising administering this complex to a subject to treat metabolic disorders including diabetes.  While the claims of ‘959 do not specifically describe the compound as an SGLT2 inhibitor, the portions of the specification that provide written description for the claims, for example column 1 lines 54-57, describe the compounds as SGLT2 inhibitors.  The claims of ‘732 differ from the present claims in that they do not disclose a method of treating an equine subject, or the specific conditions and details of administration recited in dependent claims 2-17.  However as discussed previously under 35 USC 103, the claimed methods concerning administering an SGLT inhibitor to an equine subject are obvious over Eckhardt et al. in view of Ciobotaru et al.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitors claimed in the present claims and disclosed by Eckhardt et al. in a method according to the present claims as such a method would be suggested by Eckhardt et al. in view of Ciobotaru et al.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12, 13, 16, 18, and 22 of copending Application No. 16/805795 (published as US pre-grant publication 2020/0197352, cited in PTO-892, herein referred to as ‘795) in view of Gant et al. (Gant et al. (PCT international publication WO2010/048358, Reference included with PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘795 render the claimed invention obvious in view of Gant et al.  Specifically, claim 1 of ‘795 claims a method of treating a metabolic disorder in a feline animal comprising administering to the animal a compound falling within the scope of claims (1) and (18) of present claim 1.  Claims 1 and 8 of ‘795 define the metabolic disorder as including insulin resistance and obesity, thereby falling within the scope of conditions recited in present claims 2-9 and 11.  Claims 9-11 specify that the compound is administered in a crystalline complex with proline as recited in present claims 12-13.  Claims 16 and 18 of ‘795 specify the route and schedule of administration in the same manner as described in present claims 14 and 17.  Claim 22 of ‘795 defines the dosage being administered as being a value falling within the range of present claims 15-16.  The claims of ‘795 differ from the present invention in that they describe a method of treating a feline animal rather than an equine animal.
The disclosure of Gant et al. has been described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method claimed by ‘795 to treat an equine animal, in view of the suggestion by Gant et al. that SGLT2 inhibitors can be used to treat equine subjects.  Therefore the invention taken as a whole is prima facie obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-17, and 22 of copending Application No. 16/790810 (published as US pre-grant publication 2020/0179328, cited in PTO-892, herein referred to as ‘810) in view of Gant et al. (PCT international publication WO2010/048358, Reference included with PTO-1449)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘810 render the claimed invention obvious in view of Gant et al.  Specifically, claim 1 of ‘810 claims a method of treating a metabolic disorder in a canine animal comprising administering to the animal a compound falling within the scope of claims (1) and (18) of present claim 1.  Claim 1 of ‘795 defines the metabolic disorder as including insulin resistance and obesity, thereby falling within the scope of conditions recited in present claims 2-9 and 11.  Claims 13-15 specify that the compound is administered in a crystalline complex with proline as recited in present claims 12-13.  Claims 16 and 17 of ‘810 specify the route and schedule of administration in the same manner as described in present claims 14 and 17.  Claim 22 of ‘795 defines the dosage being administered as being a value falling within the range of present claims 15-16.  The claims of ‘810 differ from the present invention in that they describe a method of treating a canine animal rather than an equine animal.
The disclosure of Gant et al. has been described previously.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method claimed by ‘795 to treat an equine animal, in view of the suggestion by Gant et al. that SGLT2 inhibitors can be used to treat equine subjects.  Therefore the invention taken as a whole is prima facie obvious.
This is a provisional nonstatutory double patenting rejection.  Because the claims of ‘810 have been allowed, this rejection cannot be held in abeyance.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/8/2022